Opinion or the Court by
Judge Clay
Reversing.
Pauline Duke appeals from a judgment denying her a divorce and alimony.
The divorce was asked on the ground of cruel and inhuman treatment. A. detailed statement of the evidence is unnecessary. Appellant testified to' several occasions when appellee either struck her, kicked her, threw at her or otherwise handled her in a very rough manner. Though appellee denies the charges, appellant is supported by other witnesses. It is true that when appellant left the home of appellee, the trouble began with a romp,, but ended rather .seriously for appellant. Notwithstanding the fact that she had been sick with fever and was just out of bed, appellee picked her up and put her out of doors in the rain. On the whole we conclude that the evidence was sufficient to make out a case of cruel and inhuman treatment.
*188Judgment reversed and cause remanded with directions to grant .appellant' a divorce and to award her such alimony as appears reasonable under the circumstances.